DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because:
The lettering is not of proper size, uniform density, and well-defined in Figure(s) 12, 13, 16D, and 21C.  See 37 CFR 1.84(p)(1) – (5) and 37 CFR 1.84(l).  (“Numbers, letters, and reference characters must measure at least .32 cm (1/8 inch) in height.”)
Each panel needs to be individually labeled, e.g., FIG. 54 and “54 (Cont.)”; 55 and “55 (Cont.)”; 56, and “56 (Cont.)”; 60 and “60 (Cont.)”; 61 and “61 (Cont.)”; 63 and “63 (Cont.)”; and 66 and “66 (Cont.)”.  See 37 CFR 1.84(u)(1) and (2),
In Figure(s) 1, 14A-14C, 16A-17B, 22A-39D, 41A-43, 46-49, 54 – “54 (Cont.)”, 58, 60-63  (Cont.), 66-68,, 71, 72, 74, 75, 77, 81-84, 86-89, 92A-92C, 94, 96, and 101 the reference characters, sheet numbers, and view numbers are not all oriented in the same direction so as to avoid having to rotate the sheet.  See 37 CFR 1.84(p)(1).

Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

INFORMATION ON HOW TO EFFECT DRAWING CHANGES


Replacement Drawing Sheets

Drawing changes must be made by presenting replacement sheets which incorporate the desired changes and which comply with 37 CFR 1.84.  An explanation of the changes made must be presented either in the drawing amendments section, or remarks, section of the amendment paper.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  A replacement sheet must include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of the amended drawing(s) must not be labeled as “amended.”  If the changes to the drawing figure(s) are not accepted by the examiner, applicant will be notified of any required corrective action in the next Office action.  No further drawing submission will be required, unless applicant is notified.

Identifying indicia, if provided, should include the title of the invention, inventor’s name, and application number, or docket number (if any) if an application number has not been assigned to the application. If this information is provided, it must be placed on the front of each sheet and within the top margin. 

Annotated Drawing Sheets

A marked-up copy of any amended drawing figure, including annotations indicating the changes made, are required by the examiner.  The annotated drawing sheet(s) must be clearly labeled as “Annotated Sheet” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.

Timing of Corrections

Applicant is required to submit acceptable corrected drawings within the time period set in the Office action. See 37 CFR 1.85(a). Failure to take corrective action within the set period will result in ABANDONMENT of the application. 

If corrected drawings are required in a Notice of Allowability (PTOL-37), the new drawings MUST be filed within the THREE MONTH shortened statutory period set for reply in the “Notice of Allowability.” Extensions of time may NOT be obtained under the provisions of 37 CFR 1.136 for filing the corrected drawings after the mailing of a Notice of Allowability. 


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 97-121 and 124-126 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For convenience, amended claim 1 is reproduced below.
    
    PNG
    media_image1.png
    456
    525
    media_image1.png
    Greyscale

As a result of amendment, claim 1, the sole independent claim has been amended such that one is now “amplifying the sample” and not necessarily any target nucleic acid that is contained therein.  Such seems to be in conflict with the stated purpose of the claimed invention.  Also, as a result of the amendment, the sample that is being amplified (e.g., air) is to be “performed in a single reaction volume”.  
At page 40, paragraph [0238] of the disclosure, applicant asserts:
Generally, a sample from an individual or an animal or an environmental sample can be obtained to test for presence of a disease, cancer, genetic disorder, or any mutation of interest…  A sample from an environment may be from soil, air, or water. (Emphasis added)

As evidenced above, claim 97 now requires one to be “amplifying the sample”, not “amplifying the target nucleic acid”.  As set forth in claim 97, “the amplifying and the detecting are performed in a single reaction volume”.  If one were to somehow “amplify” air or soil, seemingly the reaction volume would also be “amplified”.  It is less than clear as to how amplification of samples of soil, air or water would be possible, much less be “preformed in a single reaction volume” for seemingly, the amplification of the amount of soil and air would translate directly into an increase in the volume of the sample, and thusly, an increase in the reaction volume.  Also, it is unclear as to how amplification of the “sample”, and not any target nucleic acid that happened to be therein, could be possible.  Likewise, it is less than clear as to how one could conduct the requisite amplification when one is “detecting… the absence of the target nucleic acid” (claim 97, step c)).
Claims 98-121 and 124-126, which all depend from claim 97, fail to overcome these identified issues and are similarly rejected.
Amended claim 98 is confusing as to how, if at all, it relates back to either the target nucleic acid or the guide nucleic acid.  As a result of amendment, it no longer refers to “the 
Claim 99, which depends from claim 98, fails to overcome the above-identified issue and is similarly rejected.    

Claim Rejections - 35 USC § 112(a) - Enablement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 97-121 and 124-126 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
For convenience, amended claim 1 is reproduced below.

    PNG
    media_image1.png
    456
    525
    media_image1.png
    Greyscale

As a result of amendment, claim 1, the sole independent claim has been amended such that one is now “amplifying the sample” and not necessarily any target nucleic acid that is contained therein.    
At page 40, paragraph [0238] of the disclosure, applicant asserts:
Generally, a sample from an individual or an animal or an environmental sample can be obtained to test for presence of a disease, cancer, genetic disorder, or any mutation of interest…  A sample from an environment may be from soil, air, or water. (Emphasis added)

A review of the disclosure fails to find where applicant has set forth a procedure whereby a “sample” of air or soil/dirt is amplified.
Assuming arguendo, that one could somehow create new matter in different forms, such would seemingly have an immediate and direct effect on the reaction volume- that it would 
Assuming arguendo, that the claim were to reflect that one is amplifying a target nucleic acid that is present in the sample of air or soil, the method step set forth in dependent claim 98 requires “reverse transcribing a nucleic acid in the sample”.  It is noted with particularity that the claim does not specify that one is reverse transcribing any RNA.  Rather, the term/expression “nucleic acid” has been construed as encompassing both RNA and DNA.  A review of the disclosure fails to find where one performs “reverse transcribing” of DNA.
As seen in claim 121, “the sample and the reagents for amplification are added sequentially to the single reaction volume.”  A review of the disclosure fails to find where applicant has set forth a reproducible procedure whereby a sample of air is added, and retained, in any reaction volume.
As seen in dependent claims 107 and 109, the method is to be practiced using a device that either has chambers in fluid connection with one another (claim 107), or uses a device that comprises “a sliding layer comprising a channel with an opening at a first end of the channel and an opening at a second end of the channel”.  A review of the disclosure fails to identify where applicant has set forth a reproducible procedure herby samples of air and soil can be introduced into such means and be amplified and retained therein.

In addition to the above-identified issues, it is noted that the method of claim 1 is to also be useful in “detecting… the absence of the target nucleic acid”.  Claim 1, step a) iii), specifies 

In addition to the above, it is noted that claim 107 requires “lysing the sample”.  A review of the disclosure fails to find where applicant has set forth a reproducible procedure for lysing a sample of air or soil.

In view of the above analysis and in the absence of convincing evidence to the contrary, claims 97-121 and 124-126 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 97 and 109-110 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 126 of copending Application No. 17/037,592 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claim in the ‘592 application is to a “method of detecting a presence or an absence of a target nucleic acid in a sample” which uses a device comprising first and second chambers, a sliding layer, a fixed layer, as well as a measuring device.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Objections and/or rejections which appeared in the prior Office action and which have not been repeated hereinabove have been withdrawn.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bradley L. Sisson whose telephone number is (571)272-0751.  The examiner can normally be reached on Monday to Thursday, from 6:30 AM to 5 PM..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/Bradley L. Sisson/Primary Examiner, Art Unit 1634